                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-MC-043-FDW-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )        ORDER
                                                      )
 APPROXIMATELY $88,756.32 IN FUNDS,                   )
 SEIZED FROM BANK OF AMERICA                          )
 ACCOUNT XXXX0535, SUCH ACCOUNT                       )
 HELD IN THE NAME OF “CELLPORT                        )
 INTERNATIONAL INC.,”                                 )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Unopposed Motion For

Extension Of Time To File Forfeiture Complaint” (Document No. 1) filed March 3, 2020. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting consent of Defendant’s counsel, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that Plaintiff’s “Unopposed Motion For Extension Of

Time To File Forfeiture Complaint” (Document No. 1) is GRANTED. Plaintiff shall have up to

and including June 30, 2020 to file a Complaint.



                                       Signed: March 4, 2020
